OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2014 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham KnollJacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30, 2014 Date of reporting period: September 30, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) COMMON STOCKS - 98.6% Shares Value Consumer Discretionary - 14.1% Hotels, Restaurants & Leisure - 2.6% McDonald's Corporation $ Media - 3.1% Walt Disney Company (The) Multiline Retail - 5.0% Nordstrom, Inc. Target Corporation Specialty Retail - 3.4% Home Depot, Inc. (The) Consumer Staples - 12.2% Beverages - 2.7% PepsiCo, Inc. Food & Staples Retailing - 1.9% Sysco Corporation Food Products - 2.2% Archer-Daniels-Midland Company Household Products - 5.4% Kimberly-Clark Corporation Procter & Gamble Company (The) Energy - 9.1% Oil, Gas & Consumable Fuels - 9.1% Chevron Corporation ConocoPhillips Exxon Mobil Corporation Financials - 12.9% Capital Markets - 3.0% Charles Schwab Corporation (The) CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.6% (Continued) Shares Value Financials - 12.9% (Continued) Commercial Banks - 3.1% M&T Bank Corporation $ Consumer Finance - 3.4% American Express Company Insurance - 3.4% Chubb Corporation (The) Health Care - 11.6% Health Care Equipment & Supplies - 2.6% Becton, Dickinson & Company Pharmaceuticals - 9.0% Bristol-Myers Squibb Company Johnson & Johnson Merck & Company, Inc. Industrials - 11.1% Aerospace & Defense - 6.3% Honeywell International, Inc. United Technologies Corporation Electrical Equipment - 2.4% Emerson Electric Company Machinery - 2.4% Caterpillar, Inc. Information Technology - 13.7% Communications Equipment - 2.1% QUALCOMM, Inc. Computers & Peripherals - 3.3% International Business Machines Corporation Semiconductors & Semiconductor Equipment - 5.6% Intel Corporation Texas Instruments, Inc. CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.6% (Continued) Shares Value Information Technology - 13.7% (Continued) Software - 2.7% Microsoft Corporation $ Materials - 5.4% Chemicals - 5.4% E.I. du Pont de Nemours and Company Monsanto Company Telecommunication Services - 5.0% Diversified Telecommunication Services - 5.0% AT&T, Inc. Verizon Communications, Inc. Utilities - 3.5% Gas Utilities - 3.5% National Fuel Gas Company Total Common Stocks(Cost$75,007,589) $ MONEY MARKET FUNDS - 1.3% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.02% (a) (Cost $1,302,552) $ Total Investments at Value - 99.9% (Cost $76,310,141) $ Other Assets in Excess of Liabilities-0.1% Net Assets - 100.0% $ (a) The rate shown is the 7-day effective yield as of September 30, 2013. See accompanying notes to Schedules of Investments. CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) U.S. TREASURY OBLIGATIONS - 10.7% Maturity Coupon Par Value Value U.S. Treasury Notes 09/30/16 % $ $ U.S. Treasury Bonds 08/15/23 % Total U.S. Treasury Obligations (Cost $1,621,692) $ U.S. GOVERNMENT AGENCY OBLIGATIONS - 46.0% Maturity Coupon Par Value Value Federal Farm Credit Bank - 3.5% Federal Farm Credit Bank 01/24/20 % $ $ Federal Farm Credit Bank 08/15/22 % Federal Home Loan Bank - 15.1% Federal Home Loan Bank 12/13/19 % Federal Home Loan Bank 05/28/20 % (a) Federal Home Loan Bank 02/14/23 % (a) Federal Home Loan Bank 03/27/23 % (a) Federal Home Loan Bank 06/20/23 % (a) Federal Home Loan Mortgage Corporation - 7.4% Federal Home Loan Mortgage Corporation 06/30/15 % Federal Home Loan Mortgage Corporation 01/11/16 % Federal Home Loan Mortgage Corporation 11/30/17 % Federal Home Loan Mortgage Corporation 06/24/20 % Federal National Mortgage Association - 12.2% Federal National Mortgage Association 02/27/17 % Federal National Mortgage Association 12/27/18 % Federal National Mortgage Association 04/25/19 % Federal National Mortgage Association 01/30/20 % (a) Federal National Mortgage Association 03/27/20 % Federal National Mortgage Association 10/25/22 % Financing Corporation (FICO) - 4.3% Financing Corporation (FICO) 11/30/17 % Private Export Funding Corporation - 2.5% Private Export Funding Corporation 12/15/21 % CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) U.S. GOVERNMENT AGENCY OBLIGATIONS - 46.0% (Continued) Maturity Coupon Par Value Value U.S. Department of Housing and Urban Development - 1.0% U.S. Department of Housing and Urban Development 08/01/25 % $ $ Total U.S. Government Agency Obligations(Cost$7,359,982) $ OTHER GOVERNMENT OBLIGATIONS - 4.2% Maturity Coupon Par Value Value Province of Manitoba 04/03/17 % $ $ Province of Nova Scotia 07/21/15 % Total Other Government Obligations(Cost$662,128) $ MORTGAGE-BACKED SECURITIES - 3.5% Maturity Coupon Par Value Value Federal Home Loan Mortgage Corporation - 0.8% FHLMC, Series 2962-YE 09/01/18 % $ $ FHLMC, Pool #J13584 11/01/25 % FHLMC, Series 1963-Z 01/01/27 % Federal National Mortgage Association - 2.6% FNMA, Series 2003-3-HJ 02/25/18 % FNMA, Pool #899237 03/01/22 % FNMA, Series 2002-93-A1 03/25/32 % Multifamily REMIC Trust, Series 2006-M1-D 06/25/19 % (a) Government National Mortgage Association - 0.1% GNMA, Pool #577742 09/15/17 % Total Mortgage-Backed Securities(Cost$523,191) $ ASSET-BACKED SECURITIES - 4.4% Maturity Coupon Par Value Value Ford Credit Auto Owner Trust, Series 2009-E-A4 11/15/14 % $ $ CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) ASSET-BACKED SECURITIES - 4.4% (Continued) Maturity Coupon Par Value Value Ford Credit Auto Owner Trust, Series 2012-A-A3 04/15/15 % $ $ FPL Recovery Funding, Series 2007-A-A3 08/01/17 % Mercedes-Benz Auto Receivables Trust, Series 2011-1-A3 03/15/14 % RSB Bond Company, LLC, Series 2007-A-A2 04/01/16 % Total Asset-Backed Securities(Cost$703,322) $ CORPORATE BONDS - 27.9% Maturity Coupon Par Value Value Consumer Discretionary - 2.2% Fortune Brands, Inc. 01/15/16 % $ $ Energy - 4.2% Anadarko Petroleum Corporation 09/15/16 % Buckeye Partners, L.P. 02/01/21 % Financials - 13.6% Bank of America Corporation 07/12/16 % Biomed Realty, L.P. 04/15/16 % Citigroup, Inc. 10/15/14 % Finial Holdings, Inc. 10/15/23 % Ford Motor Credit Company, LLC 10/01/13 % Ford Motor Credit Company, LLC 05/15/15 % People's United Financial, Inc. 12/06/22 % Senior Housing Properties Trust 01/15/16 % Wells Fargo & Company 10/28/15 %(a) Industrials - 2.6% Domtar Corporation 06/01/17 % Iron Mountain, Inc. 08/15/21 % Valmont Industries, Inc. 04/20/20 % Telecommunication Services - 4.4% Qwest Corporation 10/01/14 % Scripps Networks Interactive, Inc. 12/15/16 % Verizon Communications, Inc. 11/01/16 % CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 27.9% (Continued) Maturity Coupon Par Value Value Utilities - 0.9% Sempra Energy 06/01/16 % $ $ Total Corporate Bonds(Cost$4,296,976) $ PREFERRED STOCKS - 1.4% Shares Value Citigroup Capital XIII (Cost $208,800) $ MONEY MARKET FUNDS - 5.8% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.02% (b) (Cost $913,185) $ Total Investments at Value - 103.9% (Cost $16,289,276) $ Liabilities in Excess of Other Assets-(3.9%) ) Net Assets - 100.0% $ (a) Variable rate security.The rate shown is the effective interest rate as of September 30, 2013. (b) The rate shown is the 7-day effective yield as of September 30, 2013. See accompanying notes to Schedules of Investments. THE CUTLER FUNDS NOTES TO SCHEDULES OF INVESTMENTS September 30, 2013 (Unaudited) 1.Securities Valuation Portfolio securities of Cutler Equity Fund and Cutler Fixed Income Fund (the “Funds”) are valued as of the close of business of the regular session of the principal exchange where the security is traded.Exchange traded securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each Fund business day.In the absence of a sale, such securities are valued at the mean of the last bid and asked price.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Non-exchange traded securities for which over-the-counter quotations are available are generally valued at the closing bid price.Money market instruments that mature in sixty days or less may be valued at amortized cost unless the Funds’ investment adviser believes another valuation is more appropriate. Investments in shares of other open-end investment companies are valued at net asset value per share. The Funds value securities at fair value pursuant to procedures adopted by the Board of Trustees if (1) market quotations are insufficient or not readily available or (2) the Funds’ investment adviser believes that the prices or values available are unreliable due to, among other things, the occurrence of events after the close of the securities markets on which the Fund’s securities primarily trade but before the time as of which the Funds calculate their net asset values.Fair valued securities will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs For example, fixed income securities held by Cutler Fixed Income Fund are classified as Level 2 since the values for the fixed income securities are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of September 30, 2013 by security type: Cutler Equity Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
